Case 1:21-mj-02597-JG Document 1 Entered on FLSD Docket 03/29/2021 Page 1 of 6




                                  21-mj-02597 Goodman
Case 1:21-mj-02597-JG Document 1 Entered on FLSD Docket 03/29/2021 Page 2 of 6




                                                   21-mj-02597 Goodman




   3/29/21
Case 1:21-mj-02597-JG Document 1 Entered on FLSD Docket 03/29/2021 Page 3 of 6
Case 1:21-mj-02597-JG Document 1 Entered on FLSD Docket 03/29/2021 Page 4 of 6
Case 1:21-mj-02597-JG Document 1 Entered on FLSD Docket 03/29/2021 Page 5 of 6




             29th
Case 1:21-mj-02597-JG Document 1 Entered on FLSD Docket 03/29/2021 Page 6 of 6




                                  21-mj-02597 Goodman
